Case 4:15-cv-03495 Document 283 Filed on 06/27/19 in TXSD Page 1 of 2

IN THE UNITED STATES COURT OF APPEALS
United States Courts FOR THE FIFTH CIRCUIT

Southern District of Texas

FILED L/S Cv SLPS

June 27, 2019

David J. Bradley, Clerk of Court No. 18-20699

ESTATE OF JORDAN BAKER,

 

. oe A True Copy
Plaintiff - Appellee Certified order issued Jun 27, 2019

Clerk, U.S. Court of Appeals, Fifth Circuit
JUVENTINO CASTRO,

Defendant - Appellant

 

Appeal from the United States District Court
for the Southern District of Texas

 

ORDER:

ON CONSIDERATION of the motion to stay proceedings in this cause,
IT IS ORDERED that pursuant to 57 CIR. R. 42.4 this appeal is hereby
dismissed without prejudice to the right of either party to reinstate the appeal
by letter to the Clerk of this Court within 180 days from this date. Unless the
appeal is reinstated within that time, or the foregoing 180 day time period is

extended, the appeal will be considered dismissed with prejudice.

LYLE W. CAYCE, CLERK
United States Court of Appeals
for the Fifth Circuit

/s/ Lyle W. Cayce

ENTERED AT THE DIRECTION OF THE COURT
Case 4:15-cv-03495 Document 283 Filed on 06/27/19 in TXSD Page 2 of 2

United States Court of Appeals
FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700

CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

June 27, 2019

Mr. David J. Bradley

Southern District of Texas, Houston
United States District Court

515 Rusk Street

Room 5300

Houston, TX 77002

No. 18-20699 Estate of Jordan Baker v. Juventino Castro
USDC No. 4:15-CV-3495

Dear Mr. Bradley,

Enclosed is a copy of the judgment issued as the mandate.

Sincerely,

LYLE W. CAYCE, Clerk

By:
Christina A. Gardner, Deputy Clerk
504-310-7684

 

cc w/fencl:
Mr. James Carroll Butt
Ms. Jennifer Farleo Callan
Ms. Suzanne Reddell Chauvin
Mr. Robert William Higgason
Mr. Arthur Loevy
Mr. David B. Owens

 
